Citation Nr: 1506715	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-22 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to January 1972, to include service in Vietnam from November 1969 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for an acquired psychiatric disorder on the merits. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran's records show a long history of mental health issues and substance abuse problems, specifically with alcohol. A review of the Veteran's Service Treatment Records (STRs) reveals that the Veteran entered military service in 1969 with symptoms of depression and anxiety. The Veteran affirmatively stated on his June 1968 Report of Medical History that he had experienced depression, as well as nervous troubles.  However, the Board makes no such finding at this time regarding whether his depression and anxiety was "noted" for presumption purposes.

The Veteran's treatment records after he left service show that the Veteran has been treated for various psychiatric conditions since 1994. Indeed, the contemporaneous private and VA medical records show treatments for, and symptoms, of PTSD, depression, alcohol dependence, and bipolar disorder. These records reveal that it was not until 2008 that the Veteran reported symptoms of PTSD during his treatment. Specifically, the Veteran was referred to a veteran's service organization center in August 2008, for a consultation for his alleged PTSD. 

In May 2011, the Veteran was afforded a VA Compensation and Pension (C&P) psychiatric examination for his claim for acquired psychiatric conditions. During the examination the examiner conducted a thorough review of the Veteran's claims file, to include his private and VA treatment records. The examiner noted the Veteran's named stressors, that of being ambushed by snipers during a convoy, and second, being attacked while in camp in Vietnam. The examiner noted that in both situations, the Veteran's reported that he believed that he was going to be killed. 

The May 2011 examiner diagnosed the Veteran with an Axis I diagnosis of major depressive disorder, ADHD and malingering PTSD. In regards to PTSD, the examiner noted that the Veteran was most likely conceptualizing his symptoms and stressors to obtain financial awards from the VA. The examiner found that when combined, the Veteran's treatment records, both VA and private, along with his claimed stressors and symptoms, were inconsistent with those of a person suffering from PTSD. Therefore, the examiner concluded an Axis I diagnosis of malingering PTSD. 

The Veteran was, however, given an Axis I diagnosis for major depressive disorder. The examiner, after review the file, concluded that the Veteran's depression was actually a product of his childhood prior to the Veteran entering service. Indeed, the record does reflect that the Veteran did state that he suffered from depression and nervousness in his report of medical history. The Board notes that although the examiner determined that the Veteran's depression was not "related" to his military service, he did not explicitly state that his psychiatric disorder clearly and unmistakably pre-existed his military service. Likewise, the examiner offered no opinion on whether there was any evidence that would suggest that the Veteran's mental health was clearly and unmistakably not aggravated beyond its natural progression by any occurrence in military service. 

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). To be considered adequate, the medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions." Stefl v. Nicholson, 21 Vet. App. 120, 124. 

The May 2011 VA examination report is inadequate to decide the current claim, as it fails to address whether there is evidence indicating that the Veteran's psychiatric disorders pre-existed his service entry and that those disorders clearly and unmistakably underwent no aggravation as a result of the Veteran's period of active duty service. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his psychiatric conditions, to include PTSD and Major Depressive Disorder, that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will arrange for another appropriate VA C&P psychiatric examination to ascertain the nature and etiology of the Veteran's claimed psychiatric disorders, to include PTSD and major depressive disorder. The examiner must specifically address whether the Veteran's disabilities began during service, are related to any incident of service, or were caused /aggravated (permanently worsened beyond normal progression) by his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. The examiner must review all medical evidence and lay statements associated with the claims file. 

c. All testing deemed necessary should be performed. Following the examination, the VA examiner is requested to address the following:

* Please state all of the Veteran's current psychiatric diagnoses.

* Did any of the Veteran's current psychiatric conditions clearly and unmistakably (undebatably) pre-exist his active duty service? The examiner is asked to consider the Veteran's childhood trauma and those conditions noted on his entrance examination prior to service.

* If there is clear and unmistakable evidence that any of the Veteran's psychiatric conditions pre-existed his active duty service, is there clear and unmistakable evidence (undebatable) that those conditions were not aggravated beyond their natural progression during the Veteran's service? The examiner's attention is called to the Veteran's private psychiatric treatment records on file, as well as the VA psychiatric examination in May 2011. 

* If there is, however, no clear and unmistakable evidence that any of the Veteran's current psychiatric conditions pre-existed service and/or were not aggravated beyond their natural progression during service, is it at least as likely as not (a probability of 50 percent or more) that those conditions, were incurred during, or as a result of, or if pre-existing, aggravated by the Veteran's active military service?

d. A complete rationale for any opinion expressed should be included in the examination report.

4. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




